IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                     No. 18-50902
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 27, 2019
MICHAEL PINEDO,
                                                                          Lyle W. Cayce
                                                                               Clerk
                                                Plaintiff−Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Connally Unit,

                                                Defendant−Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 5:18-CV-577




Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *

      Michael Pinedo, Texas prisoner #2055727, seeks to proceed in forma
pauperis (“IFP”) on appeal of the dismissal of his 42 U.S.C. § 1983 civil rights
complaint as frivolous, for failure to state a claim, because the defendants were
entitled to qualified immunity and immunity under the Eleventh Amendment,



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
                                  No. 18-50902

and in the alternative, for failure to exhaust administrative remedies. By
moving to proceed IFP, Pinedo is challenging the district court’s certification
that his appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). Our inquiry into Pinedo’s good faith “is limited to whether
the appeal involves legal points arguable on their merits (and therefore not
frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quota-
tion marks and citation omitted).

      Pinedo fails to address any of the district court’s conclusions and, other-
wise, makes only conclusional statements in support of his argument that the
district court erred in dismissing his complaint. Pro se briefs are afforded
liberal construction. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
Nevertheless, when an appellant fails to identify any error in the district
court’s analysis, it is the same as if he had not appealed. Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

      Because Pinedo has failed to challenge any factual or legal aspect of the
district court’s disposition of the claims raised in his complaint or the certifica-
tion that his appeal is not taken in good faith, he has abandoned the critical
issue of his appeal. See id. Thus, the appeal lacks arguable merit. See How-
ard, 707 F.2d at 220.

      Accordingly, the IFP motion is DENIED. Additionally, because this
appeal is frivolous, it is DISMISSED. See 5TH CIR. R. 42.2; Baugh, 117 F.3d
at 202 n.24. The district court’s dismissal of Pinedo’s complaint and our dis-
missal of this appeal count as strikes under 28 U.S.C. § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Pinedo is CAUTIONED
that if he accumulates three strikes, he will not be allowed to proceed IFP in
any civil action or appeal filed while he is detained or incarcerated in any
facility unless he is under imminent danger of serious physical injury.


                                         2